Citation Nr: 1145468	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-45 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1963 to July 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for left ear hearing loss, rated 0 percent, effective April 21, 2008 (date of the claim); and denied service connection for right ear hearing loss and tinnitus.  An interim (August 2010) rating decision granted service connection for right ear hearing loss.  The case was before the Board in April 2011, when it granted service connection for tinnitus and remanded for further development the matter of the rating for bilateral hearing loss.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The specific development sought by the Board's April 2011 Remand was not completed; therefore, this matter must be remanded, once again, for development consistent with the Remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran, as a matter of law, the right to strict compliance with the remand orders.)  The United States Court of Appeals for Veterans Claims held that the Board errs if it fails to ensure compliance with its remand orders.

The April 2011 Board remand directed the RO to arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The audiologist was to note the Veteran's subjective complaints of the effect his hearing loss has on daily and occupational functioning and offer comment on those complaints (i.e., observe whether the degree of interference with functioning the Veteran describes is consistent with audiometry findings, and offer any further comment indicated regarding the impact that the Veteran's hearing loss would be expected to have on occupational functioning and daily activities).  In addition, the examiner was asked to explain the rationale for any opinion reached.  The examiner did not note or comment on the Veteran's subjective complaints of the effect his hearing loss has on daily and occupational functioning as directed in the Remand order.  

Further, the Remand order directed the RO to readjudicate the claim to specifically include consideration of whether referral for extraschedular consideration is warranted and to address any total disability rating based on individual unemployment (TDIU) issues raised by the record.  The record does not reflect that the RO considered whether referral for extraschedular consideration is warranted (or whether the issue of a TDIU rating was raised by the record).

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange an audiological evaluation of the Veteran to determine the current severity of his bilateral hearing loss disability.  The examiner should note the Veteran's subjective complaints regarding the effect his hearing loss has on daily and occupational functioning and offer comment on those complaints (i.e., observe whether the degree of interference with functioning the Veteran describes is consistent with audiometry findings, and offer any further comment indicated regarding the impact that the Veteran's hearing loss would be expected to have on occupational functioning and daily activities).  The examiner must explain the rationale for all opinions.  

2. The RO should then readjudicate the claim (to specifically include consideration of whether referral for extraschedular consideration is warranted and addressing any TDIU claim raised by the record).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

